Citation Nr: 0823642	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability on a direct basis.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected compression 
fracture of T4, T5, and T6.

3.  Entitlement to an earlier effective date than May 7, 
2002, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to May 
1962 and from May 1963 to October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a low 
back injury and a July 2002 rating decision which granted a 
TDIU, effective May 7, 2002.  In June 2003, the veteran 
testified at a Travel Board hearing.  In December 2004, the 
Board remanded this case.

In January 2007, the veteran was sent a letter inquiring 
whether he wanted another hearing before a Veterans Law Judge 
since the Veterans Law Judge who held the Travel Board 
hearing has left employment at the Board.  He did not 
respond.  Therefore, per the notification letter, the Board 
may proceed without any further hearing.  In June 2007, the 
Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issues of service connection for a low back disability as 
secondary to service-connected compression fracture of T4, 
T5, and T6, and entitlement to an earlier effective date than 
May 7, 2002, for TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current low back disability is not attributable to service.


CONCLUSION OF LAW

A low back disability including lumbosacral strain was not 
incurred in or aggravated by service and arthritis of the 
lumbar spine may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in March 2005 and August 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
March 2008.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations and an expert opinion was obtained.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in March 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).




Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Likewise, the assertions of 
his family members who do not have medical expertise are not 
competent beyond personal observations.  They cannot provide 
a complex medical opinion.  One of his daughters is a nurse, 
so she is competent to provide a medical opinion.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran and most of the lay persons in 
this case are not competent to provide more than a simple 
medical observation.  They are not competent to make a 
complex medical diagnosis or to provide a medical opinion 
regarding the etiology thereof.  

The veteran had active military service from June 1958 to May 
1962 and from May 1963 to October 1969.

On his May 1962 examination, the veteran's spine, 
musculoskeletal, and neurological evaluations were all 
normal.  On his May 1963 reenlistment examination, again, his 
spine, musculoskeletal, and neurological evaluations were all 
normal.  On an October 1963 examination, the spine, 
musculoskeletal, and neurological evaluations were all 
normal.  The service treatment records reveal that the 
veteran sustained a fall in June 1966 while aboard ship.  He 
sustained an injury to the dorsal spine.  There was no 
mention of the lumbar spine. On his June 1969 medical board 
evaluation, the veteran's spine, musculoskeletal, and 
neurological evaluations were all normal.  His June 1966 
injury was noted.  

Following service, the veteran was afforded a VA examination 
in November 1969.  The inservice 1966 injury was noted and 
the veteran indicated that he had pain in the dorsal spine 
area.  Physical examination resulted in the impression of 
chronic dorsal sprain.  X-rays were normal.  There was no 
mention of the lumbar spine nor was a lumbar spine disability 
diagnosed.  

In January 1970, service connection was established for a 
slight strain of the dorsal muscles of the spine.  

In May 1970, the veteran was seen by J.H.F., M.D., F.A.C.P.  
The inservice dorsal spine injury was reviewed.  Physical 
examination revealed that the veteran had a probable 
protruding disc, area T3 through T7. 

In August 1970, the veteran was afforded another VA 
examination.  X-rays revealed partial compression of the 4th 
and 5th thoracic vertebrae which appeared to be due to 
osteoporosis.  A diagnosis pertaining to the right shoulder 
was noted and the results of the x-rays were indicated.  

In a September 1970 rating decision, the veteran's disability 
was recharacterized as partial compression fractures of D4 
and D5 vertebrae with right shoulder muscle weakness and a 20 
percent rating was assigned.  

In May 1971, the veteran was seen by Dr. F., who medicated 
that the veteran continued to have back pain in addition to 
interscapular pain.  There was no lumbar spine disability 
diagnosed.  

In July 1971, the veteran underwent another VA examination.  
The veteran reported intermittent thoracic back pain with 
pain in the right shoulder and arm.  The impression was old 
healed compression fracture of T4 and T5 with chronic 
thoracic pain and thoracic scoliosis.  There was no lumbar 
spine disability diagnosed.  

October 1975 VA x-rays of the lumbosacral spine revealed mild 
osteoporosis.  Thereafter, the veteran reported that he had 
experienced low back pain since 1970.  VA medical records 
revealed that in July 1979, the veteran reported having 
thoracic and lumbar discomfort.

In October 1979, the veteran was afforded a VA examination.  
The veteran reported chronic back pain in the upper back, 
inner scapular area, and the low back area.  Physical 
examination was performed.  Lumbosacral x-rays were 
unremarkable.  X-rays of the thoracic spine revealed an old 
well-healed compression fracture of the body of T5; otherwise 
it was negative.  The impression was old injury of the 
thoracic spine with previous diagnosis of compression of D4 
and D5 with chronic myalgia of the paravertebral muscles, 
symptomatic; and chronic lumbosacral strain, intermittently 
symptomatic with myalgia of the paravertebral muscles.  

An increased rating of 30 percent for the thoracic spine 
disability was granted in a February 1980 rating decision.  

In June 1981, the veteran underwent another VA examination.  
The veteran reported continued back pain to include in the 
upper lumbar area.  Physical examination was performed along 
with x-rays of the thoracic spine.  The diagnosis was 
compression fracture of T4 and T5.  Thereafter, 1982 VA 
medical records noted complaints of back pain including in 
the low back area.  

On a May 1983 examination, the veteran reported that his back 
pain was mainly in the lower back area.  The diagnosis was 
old back injury with partial compression of T4, T5, but a 
previous diagnosis without objective type symptomatology.  
The examiner also suspected that the veteran had 
musculoskeletal symptoms which were psychophysiological.  

In a June 1983 rating decision, the thoracic/dorsal spine 
disability was reduced to 10 percent.  In October 1984, the 
Board denied an increased rating.  A February 1995 rating 
decision increased the disability rating to 20 percent.  A 
December 1995 rating decision increased the disability rating 
for the thoracic spine disability to 40 percent.  

In a November 1997 letter, R.B.S., M.D., indicated that the 
veteran had been under his care for thoracic spine pain since 
1991.  He also had persistent infrascapular pain and low back 
pain.  The diagnoses were thoracic compression fractures and 
chronic low back pain.

In November 1997, the veteran was also afforded a VA 
examination.  Physical examination was performed.  The 
impression was old compression fractures of T4, T5, and T6, 
intermittently symptomatic with recurrent myalgia; no 
neurological deficit, and mild functional loss.  There was no 
lumbar spine disability diagnosed. 

In an April 1998 letter, A.M., M.D., indicated that the 
veteran had three compression fractures, decreased range of 
motion on the lumbar spine, and L5-S1 radiculopathy.  A May 
1998 VA record as well as a private x-rays noted abnormality 
of L1.  In addition, the x-rays noted mild disc space 
narrowing of L4-5.  

In July 1998, the veteran indicated that he believed that 
secondary service connection was in order for his low back.  

A February 1999 rating decision, reduced the disability 
rating for the veteran's thoracic spine disability to 20 
percent.  

Ina  July 1999 letter, Dr. S. indicated that he had been 
treating the veteran since 1988 and had a history of thoracic 
compression fractures since 1966.  In addition, the veteran 
believed that he had an injury to T-12-L1 and L4-5.  
Predominantly, the veteran had back pain in the thoracic and 
lumbar areas which radiated down the right leg.  

In a February 2000 letter, J.D.W., M.D. indicated that the 
veteran had a 1966 injury which resulted in thoracic spine 
pain and a compression fracture at T4.  Currently, the 
veteran reported both thoracic and lumbar spine difficulty.  
The examiner stated that it was difficult to prove whether or 
not a link existed between his lumbar symptoms and his 
military service, although it was certainly possible since 
the veteran reported that his symptoms began 5 years after 
the initial injury.  

In July 2002, the veteran was afforded a VA examination.  The 
claims file was reviewed.  Physical examination was 
performed.  The diagnosis was history of compression fracture 
of the thoracic spine with evidence of fracture on x-rays 
report; pain caused mild functional impairment.  In addition, 
the veteran had diffuse osteopenia.  The veteran had 
bicipital tendonitis.  

In July 2002, Dr. M. noted the veteran's inservice injury and 
his repeated complaints over the years of severe middle back, 
lower back, shoulder, and hip pain which the veteran reported 
started with the inservice fall.  The physician stated that 
the veteran fell and suffered a compression fracture of T4, 
T5, and T6.  The examiner opined that the thoracic and lumbar 
injuries were as likely as not connection to the service 
injuries.  In a December 2002 letter, this physician 
indicated that his conclusion was based on the examination 
and review of the veteran's medical records.  

In April 2003, a VA examiner examined the veteran.  The 
diagnosis was chronic lumbosacral strain.  In an addendum, 
this examiner indicated that he had reviewed the claims file.  
He noted that the veteran had sustained an injury to the 
dorsal spine during service and reported that he also had 
pain in the intrascapular area.  X-rays revealed an anterior 
compression fracture of the L1 body.  Old x-rays revealed 
diffuse osteopenia which could have led to this fracture.  It 
was his opinion that it was not likely that the veteran's low 
back disability was due to military service.  Also, there was 
not enough evidence to link his current low back problems to 
the dorsal spine disability.  

The veteran referred this case for an Independent Medical 
Expert (IME) opinion.  The physician reviewed the entire 
record.  The records showed that the veteran fell in 1966 
which serving on a Navy ship.  He had purported compression 
fractures in his thoracic spine for which he was granted 
service connection.  He contended that he had had low back 
pain since the 1966 fall which has worsened over the years.  
The IME opined that as a matter of judgment, based on the 
record, that the current low back disorder was not likely a 
result of the service injury.  Also, his low back disorder 
was not proximately due to or the result of his dorsal spine 
injury.  The IME physician is the Chairman of the Department 
of Orthopedics and Rehabilitation of a College of Medicine.  

In September 2007, the examiner who conducted the April 2003 
VA examination indicated that he reviewed the claims file.  
He opined that the compression fractures of the thoracic 
spine were not caused by the inservice injury.  So, the 
injury in service did not permanently aggravate the chronic 
low back disability.  The case was returned for another 
addendum as the thoracic spine fractures are in fact service-
connected.  In January 2008, the same examiner indicated that 
the veteran had low back pain and arthritis in the low back.  
The examiner reviewed the claims file as well as medical 
literature and it was the examiner's opinion that the 
veteran's current low back disability was not likely the 
result of the fall in service because there was no evidence 
in the literature to suggest that compression fractures of 
the thoracic spine led to lumbar spine degenerative joint 
disease.  

Lay statements have also been made by family members which 
recount that the veteran has had back pain over the years 
which they believe is related to service.  One of the 
veteran's daughters is a nurse, she indicated that the 
veteran had experienced back pain and other back problems 
since she was young.  She did not opine as to the etiology of 
any low back disorder.  

In sum, the service treatment records reveal no low back 
disease or injury.  In fact, inservice examinations revealed 
a normal spine.  The veteran was separated from service in 
October 1969.  His low back was normal at that time.  The 
veteran's initial VA examinations post-service were performed 
during the one year presumptive period; however, no low back 
disability including arthritis was diagnosed.  Thereafter, no 
low back disability was demonstrated for several years.  In 
October 1975, the veteran reported that he had experienced 
back pain since 1970.  X-rays of the lumbosacral spine 
revealed mild osteoporosis.  Thereafter, the veteran reported 
that he had experienced low back pain since 1970.  
Thereafter, VA records dated in the late 1970's onward 
continued to report the veteran's complaints of low back 
pain.  

At this juncture, the Board notes that the veteran's reports 
to examiners that he had experienced back pain since 1970 are 
inconsistent with the medical reports dated contemporaneous 
to that period.  The veteran underwent several examinations, 
pertaining to his spine, yet he never reported low back pain 
until 1975.  Contemporaneous evidence has greater probative 
value than history as reported by the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 
3 Vet. App. 365 (1992).

In a February 2000 letter, Dr.W., indicated that the veteran 
it was difficult to prove whether or not a link existed 
between his lumbar symptoms and his military service, 
although it was certainly possible since the veteran reported 
that his symptoms began 5 years after the initial injury.  

The Board notes that the documentary record shows that the 
low back complaints began approximately 9 years, not 5 years, 
after the initial thoracic spine injury.  Further, the 
private medical evidence only presented possibilities.  This 
opinion was equivocal and speculative.  Such speculation is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, this opinion 
is of limited probative value as it is not definitive in 
nature nor did it reflect a review of the claims file.  

In July 2002, Dr. M. opined that lumbar disability was as 
likely as not connected to the service injuries.  In a 
December 2002 letter, this physician indicated that his 
conclusion was based on the examination and review of the 
veteran's medical records.  Thus, as this opinion was based 
on examination of the veteran as well as a review of the 
records, it is probative in nature.  

In April 2003, a VA examiner examined the veteran.  That 
examiner opined that the veteran's low back disability was 
not related to military service.  His opinion was also based 
on a review of the records as well as an examination of the 
veteran.  Thus, this opinion is also probative in nature.  

Due to the conflict in the medical records, this case was 
referred for an IME opinion.  The IME opinion agreed with the 
VA examiner.  The IME indicated that the current low back 
disorder was not likely a result of the service injury.  This 
opinion was based on a review of the records, including the 
conflicting medical evidence.  In addition, the IME is an 
expert in orthopedics.  

With regard to the lay evidence, the lay statements are not 
competent regarding the etiology of the low back disorder.  
Although one family member is a nurse, she did not provide an 
opinion on that point.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board finds that the medical opinion of the 
IME is to be afforded the greatest probative value as he is 
an expert in orthopedics and he reviewed all of the medical 
evidence, including all of the medical opinions.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  In addition, his opinion is 
consistent with the documentary record and is supported by 
the VA examiner's opinion.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
most probative evidence establishes that current low back 
disability, including lumbosacral strain and degenerative 
joint disease, are not attributable to service and arthritis 
was not manifest within one year of service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a back disability on a direct basis is 
denied.  


REMAND

In the Board's prior June 2007 remand, the Board noted that 
with regard to the issue of service connection for a low back 
disability as secondary to service-connected thoracic spine 
disability, none of the medical opinions addressed 
aggravation.  As such, the Board determined that a VA medical 
opinion should be obtained on this point, i.e., whether any 
current low back disability is permanently aggravated by the 
veteran's service-connected thoracic compression fractures at 
T4, T5, T6, as there is no competent medical opinion as to 
that issue.  In addition, the Board indicated that the TDIU 
issue must be deferred pending the resolution of the service 
connection issue as it may impact the TDIU issue.

The Board requested the following:

Obtain a VA medical opinion either from the prior VA 
examiner, if available, or if not, from another suitably 
qualified VA examiner.  The claims file must be made 
available to the examiner and the examiner should 
indicate in his/her report whether or not the claims 
file was reviewed.  Based on a review of the claims 
file, the examiner should state the medical 
probabilities (less likely than not; at least as likely 
as not; or more likely than not) that any current low 
back disability is permanently aggravated by the 
veteran's service-connected thoracic compression 
fractures at T4, T5, T6.  If aggravation is determined 
to be demonstrated, the examiner should identify the 
specific low back disability that is found in the record 
to have been aggravated by the veteran's service-
connected thoracic spine disability.  The examiner 
should note that aggravation is defined for legal 
purposes as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  The examiner 
should provide a complete rationale for all opinions 
expressed and conclusions reached.

In response, the VA examiner provided a medical opinion, but 
the Board's inquiry was not satisfactorily answered.  
Initially, the VA examiner opined that the compression 
fractures of the thoracic spine were not caused by the 
inservice injury.  So, the injury in service did not 
permanently aggravate the chronic low back disability.  That 
opinion was determined to be deficient, so the case was 
returned for another addendum as the thoracic spine fractures 
are in fact service-connected.  Thereafter, the examiner 
stated that he had  reviewed the claims file as well as 
medical literature and it was the examiner's opinion that the 
veteran's current low back disability was not likely the 
result of the fall in service because there was no evidence 
in the literature to suggest that compression fractures of 
the thoracic spine led to lumbar spine degenerative joint 
disease.  

The Board notes that this opinion did not answer the question 
of aggravation as posed.  

In light of the foregoing, further medical assessment is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).


Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as to 
secondary service connection for a low back 
disability.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Obtain a VA medical opinion either 
from the prior VA examiner, if available, 
or if not, from another suitably 
qualified VA examiner.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Based on a review of 
the claims file, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current low back disability is 
permanently aggravated by the veteran's 
service-connected thoracic compression 
fractures at T4, T5, T6.  If aggravation 
is determined to be demonstrated, the 
examiner should identify the specific low 
back disability that is found in the 
record to have been aggravated by the 
veteran's service-connected thoracic 
spine disability.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


